TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-21-00081-CV


                 Michael Joseph Castillo and Orlando Castillo, Appellants

                                               v.

                               Melissa Castillo-Wall, Appellee


              FROM THE COUNTY COURT AT LAW OF BURNET COUNTY
         NO. P11088, THE HONORABLE LINDA M. BAYLESS, JUDGE PRESIDING



                           MEMORANDUM OPINION


              In a proceeding styled “Estate of Roel Castillo, Deceased,” Melissa Castillo filed

an application in the County Court at Law of Burnet County seeking to have the will of her late

husband, Roel Castillo, admitted to probate as a muniment of title more than four years after his

death. Roel’s two sons by a previous marriage, Michael Joseph Castillo and Orlando Castillo,

objected to the application. After an evidentiary hearing, the trial court ruled that Melissa was

not in default under the relevant statute and ordered the will admitted to probate as a muniment

of title. Michael and Orlando perfected this appeal. We will affirm.


                             Factual and Procedural Background

              Roel Castillo died tragically in an automobile accident in 2009 at the age of 42.

Roel had executed a will in 1994 in which he left his entire estate to his wife Melissa. Roel and
Melissa had two children together; in addition, Roel had two children by a previous marriage,

Michael and Orlando.

               After Roel’s death, Melissa consulted an attorney regarding the settlement of her

husband’s estate. The attorney advised her that she did not need to present Roel’s will for

probate because there were very few assets, all of which passed to her under the will.

               At the time of his death, Roel owned two parcels of real estate, one in Travis

County and another in Burnet County on which his and Melissa’s home was located.               In

November 2020, Melissa attempted to sell the Travis County property. In the process of selling

the property, Melissa discovered that Roel’s will needed to be probated. Melissa then filed an

application to probate Roel’s will as a muniment of title so that the sale of the Travis County

property could be completed. Michael and Orlando objected on the basis that Melissa was in

default under section 256.003 of the Texas Estates Code, which essentially provides a four-year

statute of limitations for presenting a will for probate after the testator’s death. See Tex. Est.

Code § 256.003(a).

               At the hearing to consider Michael and Orlando’s objection, Melissa testified that

she had relied on the advice of her attorney that Roel’s will did not need to be probated. She

testified she did not know the will needed to be probated until she sought to sell the Travis

County property and that as soon as she learned it needed to be probated she immediately took

steps to have it probated.

               Melissa also testified that in May 2015 she had filed a homestead application with

the Burnet County Appraisal District for the tract on which their home was located at 320 Cee

Run, Bertram, Texas. Following that application, Melissa received periodic notices from the

Burnet County Appraisal District addressed to “The Estate of Roel Castillo.” Melissa testified

                                                2
that she had received other mail addressed to The Estate of Roel Castillo and did not consider it

odd when she received such mail from the appraisal district. Michael and Orlando did not

present witnesses at the hearing.

                Following this hearing, the trial court issued an order ruling that “although it has

been more than four years since Decedent died, Applicant is not in default in failing to present

the Will for probate within four years of Decedent’s death.” The court ordered “that such

Will be and is hereby admitted to probate as a Muniment of Title only.” Michael and Orlando

perfected this appeal.


                                              Discussion

                The Texas Estates Code provides what amounts to a four-year statute of

limitations for filing a will for probate after the testator’s death:


        [A] will may not be admitted to probate after the fourth anniversary of the
        testator’s death unless it is shown by proof that the applicant for the probate of the
        will was not in default in failing to present the will for probate on or before the
        fourth anniversary of the testator’s death.


Tex. Est. Code § 256.003(a). Texas courts have held that under this statute “‘default’ means

‘failure to probate a will due to the absence of reasonable diligence on the part of the party

offering the instrument.’” Orr v. Walker, 438 S.W.3d 766, 768 (Tex. App.—Houston [1st Dist.]

2014, no pet.) (quoting In re Estate of Cornes, 175 S.W.3d 491, 495 (Tex. App.—Beaumont

2005, no pet.)). In general, a trial court’s ruling on a probate application is reviewed under an

abuse-of-discretion standard. In re Estate of Gaines, 262 S.W.3d 50, 55 (Tex. App.—Houston

[14th Dist.] 2008, no pet.); accord In re Estate of Maupin, No. 13-17-00555-CV, 2019 WL

3331463, at *1 (Tex. App.—Corpus Christi-Edinburg July 25, 2019, pet. denied) (mem. op.).


                                                    3
However, whether a proponent of a will is in default for not presenting the will within four years

of the testator’s death is ordinarily a fact question for the trial court. In re Estate of Jackson,

No. 14-16-00519-CV, 2017 WL 3611920, at *2 (Tex. App.—Houston [14th Dist.] Aug. 22,

2017, no pet.) (mem. op.); accord Chovanec v. Chovanec, 881 S.W.2d 135, 137 (Tex. App.—

Houston [1st Dist.] 1994, no writ); Owens v. Felty, 227 S.W.2d 379, 380 (Tex. App.—Eastland

1950, writ ref’d).

               Here, the trial court’s order expressly found as a fact that “Applicant is not

in default in failing to present the Will for probate within four years of Decedent’s

death.” Accordingly, Michael and Orlando, as appellants, have the burden to show that the

record contains no evidence to support this finding. Exxon Corp. v. Emerald Oil & Gas Co.,

348 S.W.3d 194, 215 (Tex. 2011) (appellant attacking legal sufficiency of evidence supporting

adverse finding on issue for which it did not have burden of proof must show that no evidence

supports adverse finding).

               As this Court has held, “Texas case law is quite liberal in permitting a will to be

offered as a muniment of title after the four-year limitation period has expired.” Ramirez v.

Galvan, No. 03-17-00101-CV, 2018 WL 454733, at *2 (Tex. App.—Austin Jan. 10, 2018, no

pet.) (mem. op.); see also In re Estate of Jackson, 2017 WL 3611920, at *3. Texas courts have

held that reliance on the advice of an attorney that probate proceedings are unnecessary is

enough to support a ruling that the applicant was not in default under section 356.003. See, e.g.,

In re Estate of Allen, 407 S.W.3d 335, 341 (Tex. App.—Eastland 2013, no pet.). Indeed, Texas

appellate courts have held that mere unawareness of the necessity to admit the will to probate

will support a finding that the applicant is not in default. See In re Estate of Simo, No. 13-16-



                                                4
00211-CV, 2017 WL 4837767, at *3 (Tex. App.—Corpus Christi-Edinburg, Oct. 26, 2017,

no pet.) (mem. op.); Ramirez, 2018 WL 454733, at *2; In re Estate of Allen, 407 S.W.3d at 341.

               Michael and Orlando concede that advice by an attorney that presenting a will for

probate is unnecessary will often be sufficient to overcome the four-year statutory deadline.

Their argument that Melissa was nonetheless in default under the statute centers on two

circumstances: first, that starting in May 2015 Melissa began receiving periodic notices from the

Burnet County Appraisal District regarding the Burnet County property that were addressed to

“The Estate of Roel Castillo”; and second, that the trial court issued Finding of Fact No. 21,

which stated that


       Melissa filed a Homestead Exemption in Burnet County on May 18, 2015, after
       which she has received at least two accountings per year from the Burnet County
       Appraisal District showing the property owner as “The Estate of Roel Castillo”,
       and therefore, was on notice that she did not own the Burnet County property
       outright.


               With respect to the first circumstance, Michael and Orlando take the position that

even if Melissa’s attorney’s earlier incorrect advice protected her temporarily from being in

default under section 256.003(a), the notices she received from the appraisal district addressed to

“The Estate of Roel Castillo” constituted “red flags” that should have put her on notice of the

need to probate the will, thereby starting the four-year statutory limitations clock ticking. They

assert that the four-year limitations period thus expired in May 2019, before she filed her

application to probate the will. We disagree.

               None of the notices that Melissa received from the Burnet County Appraisal

District are in the record. Nor was there any testimony at the hearing regarding the contents of

the notices. The only testimony at the hearing pertaining to the notices at all was Melissa’s

                                                5
response to a question from Michael and Orlando’s attorney about the address to which the

notices were sent: “Did you ever – did you ever notice that the mail that was received after May

of 2015 was addressed to The Estate of Roel Castillo?” To this question Melissa responded that

she had received other mail addressed to The Estate of Roel Castillo and did not consider it odd

when she received such mail from the appraisal district.

                Evidence of a clear connection between the address to which the notices were sent

and the record ownership of the Burnet County property might have been probative of a need

for Melissa to investigate whether her late husband’s will should be probated. But no such

evidentiary connection was made. The notices and their contents are not in the record, and a

document that is in the record appears to show an absence of such a connection. On the day of

the trial court hearing Michael and Orlando submitted to the court a sworn copy of “a printout as

of November 30, 2020, of the true and exact public record view maintained by the Burnet

County Appraisal District for the property located at 320 Cee Run, Bertram, Texas.” The section

of that document titled “Owner” recites the following:


       Name:                          Castillo Melissa

       Mailing Address:               Estate of Roel Castillo
                                      320 Cee Run
                                      Bertram, Texas 78605


In this same document, under a section labeled “Taxing Jurisdiction,” the following is stated:


       Owner:                         Castillo Melissa

       % Ownership:                   100.0000000000%




                                                6
                  Although this “printout” was not submitted to the trial court until after the

conclusion of the hearing, Rule 270 of the Rules of Civil Procedure allows the court to receive

additional evidence “at any time” if necessary to the interests of justice. See Tex. R. Civ. P. 270.

Pertaining to Rule 270, it has been held that “[t]he language of the rule does not require a motion

by a party, nor have we discovered authority preventing a trial court from reopening the evidence

sua sponte. Rather, the courts addressing this issue have held that the trial court may reopen the

evidence on its own motion.” Holden v. Holden, 456 S.W.3d 642, 650 (Tex. App.—Tyler 2015,

no pet.). Moreover, because the trial court’s final order recited that it had “heard the evidence

and . . . reviewed the Will, and other documents filed herein” (emphasis added), we presume

from this “affirmative indication” that the court had in fact considered the post-hearing printout

in making its decision. Cf. B.C. v. Steak N Shake Operations, Inc., 598 S.W.3d 256, 261 (Tex.

2020) (“[L]eave of court [to file a late-filed response] is presumed when a summary judgment

states that all pleadings were considered . . . .”).

                  An appellate court reviews the trial court’s decisions based on the evidence in the

record before the court at the time it acted. Holden, 456 S.W.3d at 649. The printout, which

appears to reflect the official record of the Burnet County Appraisal District, is evidence that the

“mailing address” maintained by the district did not in fact indicate the identity of the record

owner of the property and, further, that the record owner of the Burnet County property was

Melissa Castillo. There is no evidence to the contrary. Accordingly, Melissa’s receipt of

periodic notices from the Burnet County Appraisal District not only fails to advance Michael

and Orlando’s argument, it actually weighs in favor of the trial court’s finding that she was

not in default.



                                                       7
               The second circumstance on which Michael and Orlando rely is the trial court’s

Finding of Fact No. 21. They argue that this finding is conclusive that Melissa was “on notice

that she did not own the Burnet County property outright.” Again, we disagree.

               Melissa does not expressly challenge Finding of Fact No. 21.           Under well-

established Texas law, however, an unchallenged finding of fact is binding on the appellate court

only when the finding is supported by some evidence: “When the trial court issues findings of

fact . . . we defer to those unchallenged findings that are supported by some evidence.” In re

H.S., 550 S.W.3d 151, 155 (Tex. 2018) (emphasis added); accord Tenaska Energy, Inc. v.

Ponderosa Pine Energy, LLC, 437 S.W.3d 518, 523 (Tex. 2014); McGalliard v. Kuhlmann,

722 S.W.2d 694, 696–97 (Tex. 1986).

               Here, Finding of Fact No. 21 included a foundational declaration that the notices

Melissa received from the Burnet County Appraisal District “show[ed] the property owner as

‘The Estate of Roel Castillo.’” As discussed above, however, the record is devoid of evidence

that the notices showed the property owner to be the Estate of Roel Castillo. Not only are the

notices themselves not in the record, other record evidence affirmatively indicates that Melissa

was the owner of the Burnet County tract. The final phrase of Finding of Fact No. 21—that the

notices put Melissa “on notice that she did not own the Burnet County property outright”—is

wholly dependent on the earlier part of the finding stating that the notices “show[ed] the property

owner as The Estate of Roel Castillo.” Because we have held that the record contains no

evidence to support this earlier part of the finding regarding the identity of the property owner,

the latter part of the finding likewise lacks evidentiary support. We hold that Finding of Fact

No. 21 is supported by no more than a scintilla of evidence and therefore is not binding on

this Court. Accordingly, the second circumstance on which Michael and Orlando rely, like

                                                8
the first, does not undermine the trial court’s fact finding that Melissa was not in default under

section 256.003(a).

               We hold that the trial court’s order ruling that Melissa was not in default of the

statutory deadline and admitting the will to probate as a muniment of title is supported by

Melissa’s testimony that her attorney advised her it was unnecessary to probate the will, by her

testimony that she did not know it was necessary to probate the will, and by Burnet County

Appraisal District records appearing to show Melissa as the “owner” of the Burnet County

property. Accordingly, the trial court did not err in its finding that Melissa was not in default,

nor did it abuse its discretion in admitting the will to probate.


                                             Conclusion

               Having overruled Michael and Orlando’s appellate issues, we affirm the trial

court’s order admitting the will to probate as a muniment of title.



                                               __________________________________________
                                               J. Woodfin Jones

Before Justices Goodwin, Smith, and Jones*

Affirmed

Filed: May 6, 2022

*Before J. Woodfin Jones, Chief Justice (Retired), Third Court of Appeals, sitting by
assignment. See Tex. Gov’t Code § 74.003(b).




                                                   9